Citation Nr: 1012154	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  06-14 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for chronic low back 
syndrome, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Willie, Associate Counsel




INTRODUCTION


The appellant served from April 1950 to February 1954 and 
from March 1954 to September 1973.  Please note this appeal 
has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

A review of the record reflects that the AOJ has attempted 
to change the nature of the service-connected disability in 
the SSOC.  The disorder was recharacterized as degenerative 
changes of the lumbosacral spine.  However, the SSOC is not 
the proper place to recharacterize a service-connected 
disability.  Furthermore, the document does not establish 
the type of degenerative changes (disc, arthritis, other) or 
the etiology of the changes (traumatic, localized, 
generalized).  The Board also notes that there is a conflict 
between the private and VA examination reports.  

A private report of June 2009 was positive for a finding of 
spinal claudication.  In February 2006, there was report of 
weakness in the tibialis anterior and the EHL groups.  In 
August 2006, there was a report of diffuse sensory changes 
in the L4-L5 and L5-S1 dermatomes.  The VA examination was 
remarkably dissimilar.

This case is not ripe for appellate review.  Accordingly, 
the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AOJ should prepare a rating 
decision that properly codes any change in 
the service-connected disability.  If the 
grant includes disc disease, that should 
be correctly noted.  If the grant includes 
a form of arthritis, that should be 
correctly coded.

2.  The AOJ should schedule the Veteran 
for a VA examination.  The purpose of the 
examination is to rule in or out the 
presence of spinal claudication, sensory 
changes in the L4-L5 dermatome (or any 
other dermatome) and weakness of the EHL 
or tibialis anterior groups.  All 
appropriate groups and dermatomes should 
be identified and tested.  The examiner 
should detail the range of motion of the 
lumbar spine, rather than the hips if 
possible.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


